June 16, 2006


Mr. William P. Maines
Fulbright & Jaworski L.L.P.
1301 McKinney, Suite 5100
Houston, TX 77010-3095

Mr. John D. White
Jones Walker Waechter Poitevent Carrere & Denegre
10001 Woodloch Forest Drive, Suite 350
The Woodlands, TX 77380

RE:   Case Number:  04-0662
      Court of Appeals Number:  14-02-00709-CV
      Trial Court Number:  1999-03508

Style:      SEAGULL ENERGY E&P, INC.
      v.
      ELAND ENERGY, INC.

Dear Counsel:

      Today the Supreme Court of Texas (Justice O'Neill and Justice  Brister
not sitting) delivered the enclosed  opinion  and  judgment  in  the  above-
referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk


Enclosures

|cc:|Mr. Charles      |
|   |Bacarisse        |
|   |Mr. Ed Wells     |